DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “the beverage”, line 8 recites “the hot water”, line 10 recites “the angular”; claim 4, line 1 recites “the angle”, line 5 recites “the operator.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, line 1 recites “A filter” which should be change to “The filter” because “A filter” was recited earlier in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Joerg (DE202011100139) in view of Albert (US 5,372,061).  An English machine translation of Joerg (DE202011100139) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Joerg teaches a filter holder (Figs 5, 6, portafilter (0016) for espresso machines comprising a basket-shaped body (base body a, 0007, 0010) with a closed bottom (base body underside g, 0007) and an open upper end, delimited by a frustoconical side wall (inner side wall of base body a), made of a metal material (stainless steel shell, 0008), a filter (sieve support base 9, 0011), which is designed to contain a predetermined dose of ground coffee, placed within the basket-shaped body (a), at least one channel (central opening for central socket 7a, 0011; spout T, 0031) extending out of the bottom of the basket-shaped body, for discharging the beverage formed in the filter, the side wall of said basket- shaped body having coupling means for the filter holder (inherently having coupling means) to be positioned at the hot water delivery point of the machine for forming the beverage, as well as a rod-shaped handle (Fig 6, oval handle 14, Abstract), radially connected to a point of the side wall of the basket-shaped body, an intermediate element (screws 15, 16, 0019) for accommodating the angular deflection of said rod-shaped handle (0019, the two internal screws Sketch 6 “15” and “16” along the handle alternately absorb tensile and compressive stress) relative to the side wall of the basket- shaped body, said rod-shaped handle is connected to said side wall of the basket-shaped body of the filter holder by means of an appendage radially projecting out main body (connecting piece 11, Abstract) of said side wall and in that said intermediate element is placed between said rod-shaped handle and the said appendage radially projecting out of the side wall of the basket-shaped body (see figure 6).  Joerg discloses the claimed invention except for explicitly showing the side wall of said basket- shaped body having coupling means for the filter holder to be positioned at the hot water delivery point of the machine for forming the beverage.
However, Albert discloses the side wall of said basket- shaped body having coupling means (Figs 1, 2, 7, conventional bayonet portafilter 26, Col 3, Lines 15-20) for the filter holder to be positioned at the hot water delivery point (hot water tank 14, Col 3, Lines 20-25) of the machine for forming the beverage is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the filter holder of Joerg silent to a coupling means with the side wall of said basket- shaped body having coupling means for the filter holder to be positioned at the hot water delivery point of the machine for forming the beverage of Albert for the purpose of forming a known bayonet coupling configuration that releasably attaches the filter holder to the expresso beverage maker (Col 3, Lines 15-20).
With respect to the limitations of claims 3 and 4, Joerg discloses said appendage radially projecting out (connecting piece 11) of said side wall of the basket-shaped body of the filter holder comprises a section parallel (Fig 6, flat bottom inner slot surface of connecting piece 11) to the bottom surface of the basket-shaped body and a section inclined (chamfered surfaces of metal grid 12, 13, 0023) to the side wall of the basket-shaped body; the angle of inclination of said inclined section of the appendage relative to the section of the same appendage parallel to the bottom of the basket-shaped body has a predetermined value greater than 90º (chamfered surfaces of metal grid 12, 13) for improving ergonomics of the handle of the filter holder by the operator.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Joerg (DE202011100139) in view of Albert (US 5,372,061) as applied to claim 1, further in view of Bresselschmidt (US 2014/0352091).
With respect to the limitations of claim 2, Joerg in view of Albert discloses the claimed invention except for said intermediate element for accommodating the angular deflections of said rod-shaped handle relative to the side wall of the basket-shaped body is made of a body of elastomeric material.
However, said intermediate element for accommodating the angular deflections of said rod-shaped handle relative to the side wall of the basket-shaped body is made of a body of elastomeric material is known in the art.  Bresselschmidt discloses using an thermoplastic elastomer material for an intermediate coupling element for forming a hinge that is bendable and flexible at the neck to handle connection (0033).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the filter holder of Joerg having an intermediate coupling element with the elastomeric intermediate coupling element of Bresselschmidt for the purpose of using a known thermoplastic elastomer material for an intermediate coupling element for forming a hinge that is bendable and flexible at the neck to handle connection.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Joerg (DE202011100139) in view of Albert (US 5,372,061) as applied to claim 1, further in view of Armbruster (US 5,560,106).
With respect to the limitations of claim 5, Joerg discloses said handle (14) is fixed to said inclined section of said appendage (12, 13), by engagement of a corresponding first end in a cavity (11), said end being complementary to said cavity, and fastened thereto by means of a screw member (15, 16), at its second end.  Joerg in view of Albert discloses the claimed invention except for engagement of a corresponding first end in a hemispherical cavity formed in said inclined section, said end being complementary to said hemispherical cavity, and by engagement of a shank, extending through said intermediate element into a cavity axially formed in said rod-shaped handle.
However, Armbruster discloses engagement of a corresponding first end in a hemispherical cavity formed in said inclined section (Fig 20, handle 202, Col 6), said end being complementary to said hemispherical cavity (spherical surface 214, Col 6), and by engagement of a shank (flexible shaft 220, Col 6), extending through said intermediate element (body 208, Col 6) into a cavity axially formed in said rod-shaped handle is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the filter holder of Joerg having an intermediate coupling element with the engagement of a corresponding first end in a hemispherical cavity formed in said inclined section, said end being complementary to said hemispherical cavity, and by engagement of a shank, extending through said intermediate element into a cavity axially formed in said rod-shaped handle of Armbruster for the purpose of providing a known handle connection configuration that allows for resilient resistance to movement in multiple planes (Col 6, Line 63 thru Col 7, Line 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/27/2022